PER CURIAM
AND NOW, this 10th day of April, 2019, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue as stated by Petitioner is:
Whether the Due Process Clause of the Fourteenth Amendment to the United States Constitution and 42 Pa.C.S. § 5322(c) precludes Pennsylvania from asserting personal jurisdiction over two New Jersey companies in a case brought by an Indiana resident asserting claims under the Indiana Product Liability Act.
The Petitions at 111 EM 2018 and 112 EM 2018 for Extraordinary Relief and/or King's Bench Jurisdiction are DENIED.